NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued June 8, 2016
                                  Decided July 5, 2016

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 15-2992

RICHARD S. AURAND,                             Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 14 C 3986
CAROLYN W. COLVIN,
Acting Commissioner of Social Security,        Sidney I. Schenkier,
      Defendant-Appellee.                        Magistrate Judge.

                                        ORDER

       Richard Aurand applied for Disability Insurance Benefits and Supplemental
Security Income claiming disability from mental illness and scarring from burns suffered
during a suicide attempt. An administrative law judge denied benefits, and the Appeals
Council and district court upheld that decision. The ALJ discounted the opinions of the
two examining mental-health experts and concluded that Aurand was exaggerating the
extent of his mental and physical limitations. On that basis the ALJ found that Aurand is
able to perform unskilled, light work with restrictions. Because this finding is not
supported by substantial evidence, we overturn the ALJ’s decision and remand for
further proceedings.
No. 15-2992                                                                          Page 2

       Aurand applied for benefits in December 2011, when he was 50 years old, and
alleged an onset date in February 2011. His date last insured was in December 2012.
Aurand asserted that he suffers from bipolar disorder and cannot work because of that
impairment and the scar tissue resulting from burns on his face, ears, neck, back, chest,
and hands. Aurand had worked for 23 years as a millwright and machinist until he left
his job in 2007 to care for his father. The Social Security Administration denied Aurand’s
applications initially in March 2012 and again on reconsideration in July 2012. His
hearing before the ALJ was in November 2012.

        Aurand’s suicide attempt occurred in 2009 after the death of his father. While
drunk he had doused himself with gasoline and lit a match. He suffered third-degree
burns over 30% of his body and went through debridement (removal of damaged tissue)
and several skin grafts. There are no medical records showing what, if any, treatment he
received for pain or other limitations resulting from the remaining scar tissue after the
initial graft recovery period.

        In October 2011, approximately two months before Aurand’s current applications
for DIB and SSI were filed, psychiatrist Sudhir Gokhale diagnosed him with bipolar
disorder and prescribed oxcarbazepine (Trileptal). 1 A few weeks later, Dr. Gokhale
completed a form assessing Aurand’s ability to work. Dr. Gokhale rated Aurand fair to
poor on all of the form’s measures of cognitive workplace skills, assessed a GAF score of
50, 2 and noted his diagnosis of “recurring bipolar disorder.” Dr. Gokhale then treated



       1
         Trileptal is an anticonvulsant sometimes used to treat bipolar disorder.
See Oxcarbazepine (Trileptal), NATIONAL ALLIANCE ON MENTAL ILLNESS,
https://www.nami.org/Learn-More/Treatment/Mental-Health-Medications/Oxcarbazepi
ne-%28Trileptal%29 (visited June 30, 2016).

       2  The GAF, or Global Assessment of Functioning, allows a clinician to asses a
patient’s symptom severity or level of functioning on a scale of 0 to 100, with a score of
91 or higher optimal. AM. PSYCHIATRIC ASS’N, DIAGNOSTIC & STATISTICALMANUAL OF
MENTAL DISORDERS, 32–33 (4th ed., Text Rev. 2000). A GAF score of 41 to 50 reflects
“serious symptoms . . . or serious difficulty in social, occupational, or school functioning
(e.g., no friends, unable to keep a job).” Id. at 32–34. A GAF score of 31 to 40 reflects
“some impairment in reality testing or communication (e.g., speech is at times illogical,
obscure, or irrelevant) or major impairment in several areas, such as work or school,
No. 15-2992                                                                        Page 3

Aurand at least twice more, once later in November 2011 and then in January 2012, when
he prescribed mirtazapine in addition to the oxcarbazepine. 3

      In February 2012, clinical psychologist Christine Kieffer performed a
psychological consultative exam at the request of the state agency. Dr. Kieffer recounted
Aurand’s report of his symptoms and noted Aurand’s statement that he had been
diagnosed with bipolar disorder and was taking mirtazapine prescribed by a
psychiatrist he was seeing monthly. Dr. Kieffer found Aurand’s capacities for attention
and concentration to be “markedly impaired,” reported that he could not add, subtract,
or multiply, and assessed a GAF score of 40.

      Later that same day an internist, Dr. Liana G. Palacci, performed an internal
medicine consultative exam at the request of the state agency. Dr. Palacci recorded
Aurand’s complaints of tightness and decreased sensation at the site of his skin grafts
but noted that he could hold coins, turn doorknobs, button shirts, and tie shoelaces. She
found normal grip and upper extremity strength but reduced range of motion in his
shoulders and neck. She also reported, in contrast with Dr. Kieffer, that Aurand could do
simple arithmetic.

       In March 2012 a state-agency physician completed a “physical residual functional
capacity assessment.” Relying on Dr. Palacci’s findings, the reviewing doctor concluded
that Aurand’s ability to reach was limited, though he could fully perform tasks
involving handling, fingering, and feeling. The reviewing doctor also imposed moderate
limitations on lifting, standing, sitting, kneeling, crouching, and crawling, and found
that Aurand should never climb ladders, ropes, or scaffolding.

       Also in March 2012, state-agency psychiatrist Glen Pittman completed a “rating of
functional psychiatric limitations” and a “mental residual functional capacity
assessment.” Dr. Pittman opined that Aurand had moderate degrees of limitation in
concentration, pace, and persistence; social functioning; daily activities; and ability to


family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends,
neglects family, and is unable to work).” Id.

      3   Mirtazepine is an anti-depressant sometimes used to treat bipolar disorder.
See Medications, INTERNATIONAL BIPOLAR FOUNDATION, http://ibpf.org/medications
(visited June 30, 2016).
No. 15-2992                                                                           Page 4

understand and remember detailed instructions, among others. Dr. Pittman
acknowledged the diagnosis of bipolar disorder but nonetheless remarked that the
clinical evidence does not support the presence of a “formal thought disorder.” He did
not explain this comment or say how it relates to Aurand’s diagnosis. Dr. Pittman
downplayed that diagnosis by asserting that Dr. Gokhale “apparently” had based it on a
single statement from Aurand about experiencing high and low moods. Dr. Pittman also
asserted that Aurand was being treated successfully with low doses of a “2nd tier
antidepressant,” which is “not at all typical of what is considered standard treatment for
bipolar.” Dr. Pittman concluded that Aurand’s mental impairment did not satisfy any
listing for a presumptive disability and that Aurand was capable of performing simple,
unskilled work.

       In April 2012, about a month after the SSA initially had denied benefits, Aurand
severed the tip of a finger on his left hand while repairing a tractor. In July, after
receiving medical records relating to this incident, a second state-agency physician
performed an updated “physical residual functional capacity assessment.” She found
reduced range of motion and sensation in the tip of the finger that had been injured,
though she found no significant limitations. Also in July, a second state-agency
psychologist reviewed the medical records and agreed with Dr. Pittman’s psychological
assessment. The SSA then denied benefits on reconsideration.

        At the hearing before the ALJ in November 2012, Aurand recounted that his
activities of daily living are quite limited because of his mental illness and the continuing
pain from his skin grafts. He explained that he can’t turn his neck or look up because of
the scar tissue and also has reduced sensation on the finger that was injured. He testified
that he can walk only a block before growing tired, can sit for no more than two hours,
and can stand for only one hour, all because of generalized pain from his scar tissue. He
asserted that he can concentrate only for an hour or two before dozing off. He lives with
his stepmother but said he does not help with household chores and spends his days in
bed watching TV because of his depression and pain. He explained that most days his
only physical activity is going to his sister’s house to watch his nine-year-old nephew for
two hours while his sister works. He said that usually his stepmother drives him, but
occasionally he walks the block to his sister’s house if he feels up to it. Aurand testified
that he does not leave his home to shop or for fun and does not make repairs around the
house, do laundry, or mow the lawn. When asked if he had “attempted to work” during
the last couple years, Aurand answered that he had tried to get a temporary job but
couldn’t pass a physical. When asked how he had injured his finger, he first said that he
severed it trying to pick up a steel plate from his stepmother’s lawn, but when pressed
No. 15-2992                                                                        Page 5

about statements found in the medical records regarding that injury, Aurand admitted
that actually he had injured the finger while working on a tractor in Indiana. He
reported that his only ongoing medical treatment was visits to a doctor, whose name he
could not remember, every couple months for depression (neither his counsel nor the
ALJ asked whether this was Dr. Gokhale or inquired any further). The only prescription
medication he was taking was half a pill of “Nasapene” before bed to help him sleep. He
mentioned he also took two Tylenol a day, which “somewhat” controls the pain in his
injured finger.

       Aurand’s stepmother also testified, and her testimony was in many ways
inconsistent with Aurand’s. She reported that she rarely drives Aurand to his sister’s
house because he prefers to walk and that when at his sister’s he “putzes in the garage,”
cleans the garage, and rakes the leaves. She said that once he had left his nephew alone
to go to the store to buy pizza. She explained that at home Aurand does not do much but
will wash the dishes and occasionally do laundry. She mentioned that in the summer of
2012 he had worked full-time for about two months before being laid off and was
continuing to seek work.

       Aurand was recalled after his stepmother’s testimony and asked about the 2012
job she had mentioned. He explained that he had worked full-time as a machinist for
about two months but was fired without explanation, probably, he guessed, for making
mistakes. He did not say that he was unable to perform parts of the job, experienced pain
doing the job, or missed any days of work.

       A vocational expert also testified. He said that Aurand could not perform his past
work with the residual functional capacity described by the ALJ. The vocational expert
opined, however, that Aurand could work as a hand packer, assembler, or hand sorter
unless he was unable to frequently feel and finger with both hands. The vocational
expert acknowledged, though, that Aurand would be unemployable if he was off task
more than 15% of the workday.

       The ALJ applied the 5-step analysis for assessing disability, see 20 C.F.R.
§§ 404.1520(a), 416.920(a), and concluded that Aurand was not disabled. At Step 1 the
ALJ determined that Aurand had not engaged in substantial gainful activity since his
alleged onset in February 2011. At Step 2 the ALJ identified Aurand’s severe
impairments as “status post burn injury, status post skin grafts, bipolar disorder, and
history of substance abuse.” Aurand does not dispute these conclusions.
No. 15-2992                                                                         Page 6

       At Step 3 the ALJ concluded that these impairments, individually or in
combination, do not satisfy a listing for presumptive disability. The ALJ noted that she
had paid particular attention to listings for burn injuries and mental disorders, but that
the severity of Aurand’s impairments does not meet the criteria of these listings.

       At Step 4, in determining Aurand’s residual functional capacity, the ALJ rejected
Aurand’s account of disabling limitations. Oddly, she first noted that Aurand had
stopped working to care for his father, not because of his impairments, even though that
event occurred years before his alleged onset date. The ALJ then emphasized that
Aurand had worked after his onset date and apparently, she asserted, had been laid off
rather than fired for cause. She highlighted several inconsistencies in Aurand’s
testimony, including his changing stories about how he injured his finger and his
representation—exposed as false by his stepmother—that he had not worked after his
father’s death. The ALJ also compared Aurand’s testimony that he does nothing but stay
home watching TV unless babysitting his nephew with his stepmother’s testimony that
he sometimes washes dishes, does laundry, shops for food, rakes his sister’s leaves, and
cleans her garage.

        In assessing Aurand’s residual functional capacity, the ALJ discounted
Drs. Gokhale and Kieffer’s opinions about Aurand’s psychological limitations. The ALJ
reasoned that Dr. Gokhale was not a treating source. Although he eventually saw
Aurand at least twice more, Dr. Gokhale had seen Aurand only once when he completed
the form, which the ALJ characterized as conclusory and lacking support in the doctor’s
notes, which, according to the ALJ, include only Aurand’s “subjective complaints.”
Similarly, the ALJ reasoned that Dr. Kieffer’s opinion after the consultative
psychological exam rests entirely on the “claimant’s own statements during the
interview.” The ALJ also pointed out that Aurand had performed simple arithmetic for
the internist, even though he could not for Dr. Kieffer. The ALJ instead gave great
weight to the assessment of Aurand’s mental residual functional capacity made by
state-agency reviewing psychiatrist Glen Pittman. The ALJ, despite finding at Step 2 that
Aurand suffers from bipolar disorder that is severe, purported to endorse Dr. Pittman’s
reasoning that that Aurand does not even suffer from a “formal thought disorder.” The
ALJ also characterized Dr. Pittman’s assessment as more in line with the testimony
regarding Aurand’s activities and limited treatment. Finally, the ALJ gave great weight
to the state-agency doctors’ assessments of Aurand’s physical residual functional
capacity. Those assessments, the ALJ opined, were supported by Aurand’s activities,
treatments, examinations, and recent work history.
No. 15-2992                                                                         Page 7

      The ALJ decided that Aurand could not perform his past relevant work but could
perform light work with certain physical and mental limitations. At Step 5 she
concluded that Aurand could work as a hand packer, assembler, or hand sorter.

       Because the Appeals Council denied review, we evaluate the ALJ’s decision as the
final word of the Commissioner. Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014). In
this court Aurand makes a number of arguments, but the most significant is that when
assessing his residual functional capacity the ALJ failed to adequately support her
decision to disregard the opinions of the two examining mental-health experts,
Drs. Gokhale and Kieffer, in favor of the non-examining state-agency consultant,
Dr. Pittman. Moreover, he contends that the ALJ was required to give controlling weight
to the opinion of Dr. Gokhale, who Aurand insists is a treating source.

        We doubt that Dr. Gokhale was a treating source when he submitted his report in
November 2011, since at that time he had met with Aurand only once. See 20 C.F.R.
§ 404.1502; Simila v. Astrue, 573 F.3d 503, 514 (7th Cir. 2009) (concluding that doctor who
met with claimant only once, for purpose of obtaining report in support of claimant’s
disability application, and lacked ongoing relationship with claimant, was not treating
source); Smith v. Comm'r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007) (explaining that
doctor who examined claimant only once before completing report was not a treating
source despite making diagnosis and prescribing medication); cf. Meyer v. Astrue,
662F.3d 700, 702, 705 n.1 (4th Cir. 2011) (concluding that doctor who was not providing
care at time he wrote report for claimant but who had been treating physician some
years before writing report was a treating source). But the Commissioner does not explain
why, nor cite any cases explaining why, Dr. Gokhale could not have become a treating
source after submitting the report. Dr. Gokhale saw Aurand at least twice more for
follow-up care and adjusted Aurand’s medication, prescribing a second drug used to
treat bipolar disorder. (It seems likely that Dr. Gokhale was providing the ongoing
psychological care mentioned to Dr. Kieffer and again during Aurand’s testimony, a
question that the claimant’s lawyer and the ALJ could have clarified at the hearing but
did not.) And after Dr. Gokhale had seen Aurand for follow-up visits, the psychiatrist
never revised or withdrew his initial opinion.

       In any event, the problem is that the ALJ has not pointed to any logical reason to
discount the opinions of the only examining mental-health professionals, one of whom
was the state agency’s own consultative examiner, in favor of a non-examining reviewer.
“Rejecting or discounting the opinion of the agency’s own examining physician that the
claimant is disabled, as happened here, can be expected to cause a reviewing court to
No. 15-2992                                                                            Page 8

take notice and await a good explanation for this unusual step.” Beardsley v. Colvin,
758 F.3d 834, 839 (7th Cir. 2014); see 20 C.F.R. §§ 404.1527(c)(1), 416.927(c)(1) (“Generally,
we give more weight to the opinion of a source who has examined you than to the
opinion of a source who has not examined you.”); Gudgel v. Barnhart, 345 F.3d 467, 470
(7th Cir. 2003) (“An ALJ can reject an examining physician’s opinion only for reasons
supported by substantial evidence in the record; a contradictory opinion of a
non-examining physician does not, by itself, suffice.”); Sharfarz v. Bowen, 825 F.2d 278,
280 (11th Cir. 1987) (same); Havas v. Bowen, 804 F.2d 783, 786 (2d Cir. 1986) (same).

        Dr. Gokhale and Dr. Kieffer, the only two mental-health experts to examine
Aurand, both opined in reports that are largely consistent that Aurand has severe mental
limitations. In discounting the opinions of Drs. Gokhale and Kieffer, the ALJ reasoned
that both doctors essentially relied on Aurand’s own “subjective complaints” and
statements. But a psychological assessment is by necessity based on the patient’s report
of symptoms and responses to questioning; there is no blood test for bipolar disorder. 4
The Commissioner cites cases in which ALJs discounted medical opinions resting
entirely on subjective complaints of pain that could not be explained by the objective
medical evidence. See Bates v. Colvin, 736 F.3d 1093, 1100 (7th Cir. 2013); Dixon v.
Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001). We have cautioned that even physical pain
often cannot be explained through diagnostics, see, e.g., Pierce v. Colvin, 739 F.3d 1046,
1049–50 (7th Cir. 2014); Sims v. Barnhart, 442 F.3d 536, 537 (7th Cir. 2006), but for bipolar
disorder there isn’t “objective medical evidence” that can support a diagnosis. Thus it’s
illogical to dismiss the professional opinion of an examining psychiatrist or psychologist
simply because that opinion draws from the claimant’s reported symptoms.

      Moreover, there is no reason to think that Dr. Gokhale did not also base his
assessment on observation and tests of Aurand’s ability to remember, concentrate, and
reason, as well as Aurand’s history of attempting suicide. Dr. Kieffer explicitly described

       4 To diagnose bipolar disorder a psychiatrist or psychologist speaks with a
patient about their “thoughts, feelings, and behavior patterns” and mental-health
history and compares those reported signs and symptoms with criteria in the Diagnostic
and Statistical Manual of Mental Disorders. A physical exam may also be administered
to rule out physical causes of the patient’s reported signs and symptoms. See, e.g., AM.
PSYCHIATRIC ASS’N, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 123–27
(5th ed. 2013); Bipolar Disorder, MAYO CLINIC, http://www.mayoclinic.org/diseases-
conditions/bipolar-disorder/basics/tests-diagnosis/con-20027544 (visited June 30, 2016).
No. 15-2992                                                                          Page 9

administering such tests and concluded that Aurand’s capacities for attention,
concentration, and calculation were “markedly impaired” and that his “general fund of
information was poor.” Of course it is possible that Aurand was faking his responses to
those tests, but if that risk is enough to reject a diagnosis of mental illness, then no
psychological assessment ever could be a basis for awarding benefits. Plainly, a mental
impairment can be disabling.

        The ALJ’s second reason for discounting Dr. Kieffer’s opinion likewise is illogical.
The ALJ asserted that Dr. Kieffer’s opinion “is eroded” because, while Dr. Kieffer
reported that Aurand was unable to perform simple arithmetic, the internist who saw
him later that same day remarked that he could. But Dr. Kieffer is a psychologist who
examined Aurand to assess his mental capacities; Dr. Palacci is not a mental-health
expert and saw Aurand to assess his physical limitations. If Aurand was faking an
inability to do simple math, would he not have been clever enough to pretend for both
doctors on the same day?

       The ALJ’s decision to discount the opinions of the examining psychiatrist and
psychologist is not saved by her reliance on the opinion of Dr. Pittman, the reviewing
psychiatrist. The ALJ credited Dr. Pittman’s reasoning that the symptoms Aurand
reported and the medication he received are not typical of bipolar disorder. But the ALJ
did not explain why Dr. Pittman, who never saw Aurand, was more qualified to assess
Aurand’s mental health than the professionals who did examine him. Dr. Pittman
undercuts Dr. Gokhale’s diagnosis of bipolar disorder by (1) remarking that Dr. Gokhale
“apparently” had based his diagnosis on one statement by Aurand that he experienced
high and low moods, and (2) noting that Dr. Gokhale had prescribed a drug not typically
used for bipolar disorder. 5 The choice of drug, Dr. Pittman asserts, suggests that
Dr. Gokhale did not consider Aurand’s disorder to be severe. But again there is no
reason to think that Dr. Gokhale based his diagnosis on a single statement from Aurand,
instead of his own observations of Aurand’s functioning in combination with Aurand’s
overall responses to the usual diagnostic questions about his thoughts, feelings, and

       5 The drug in question, mirtazapine (trade name Remeron), is sometimes
prescribed for bipolar patients, see Medications, INTERNATIONAL BIPOLAR FOUNDATION,
http://ibpf.org/medications (visited June 30, 2016), though it is typically used to treat
major depressive disorder and the FDA has not approved it for use with bipolar
patients, see Remeron, PHYSICIAN’S DESK REFERENCE, http://www.pdr.net/
full-prescribing-information?druglabelid=384 (visited June 30, 2016).
No. 15-2992                                                                         Page 10

behavior, and history of attempting suicide. And Dr. Pittman does not go on to say what
more would have merited such a diagnosis, why the prescribed drug could not be used
to treat bipolar disorder, or what Dr. Pittman’s own diagnosis would be, given
that Dr. Pittman did find that Aurand had bipolar disorder and some resulting mental
limitations. Nor does Dr. Pittman explain why Dr. Kieffer’s opinion, which corroborated
Dr. Gokhale’s diagnosis and assessed an even lower GAF score, should be discounted.

        The reasons the ALJ gave for rejecting the opinions of the examining
psychological experts are inadequate to “build an accurate and logical bridge between
the evidence and the result.” Beardsley, 758 F.3d at 837. Thus the ALJ’s decision is not
supported by substantial evidence. See id.; Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir.
2014) (explaining that deference in review of ALJ decision is lessened when ALJ has
made errors of fact or logic). Moreover, this error was compounded by the ALJ’s reliance
on Dr. Pittman and adversely affected the ALJ’s assessment of Aurand’s credibility, his
psychological residual functional capacity, and the hypothetical posed to the vocational
expert. We thus do not delve into Aurand’s other challenges to those two determinations
or to the hypothetical.

       Aurand’s remaining arguments are meritless. He contends that the ALJ erred at
Step 3 in concluding that his impairments do not satisfy a listing for presumptive
disability, arguing that the ALJ erroneously considered each of his impairments
individually and did not discuss their combined effect. But the ALJ’s conclusion at Step 3
is supported by substantial evidence. While the overall assessment of disability must
encompass an applicant’s impairments in the aggregate, see Martinez v. Astrue, 630 F.3d
693, 698–99 (7th Cir. 2011), at Step 3 the ALJ must consider the specific requirements for
each listing. See 20 C.F.R. § 404.1526. Aurand did not argue before the ALJ, and his brief
does not identify any evidence from which to conclude, that his limitations overlapped
in a manner that met the criteria of a listed impairment. Opinions of state-agency
consultants may constitute substantial evidence on the issue whether a claimant’s
impairments meet or medically equal any presumptive disability listing. See Scheck v.
Barnhart, 357 F.3d 697, 700 (7th Cir. 2004); Farrell v. Sullivan, 878 F.2d 985, 990 (7th Cir.
1989). Dr. Pittman, the state-agency psychiatrist, and two state-agency physicians
assessing Aurand’s physical health specifically opined that Aurand’s impairments did
not satisfy any listing, and no provider, not even Dr. Gokhale, contradicted this
conclusion.

      Aurand next argues that in assessing his physical residual functional capacity the
ALJ erred by overlooking his reduced sensation in his skin grafts, reduced range of
No. 15-2992                                                                      Page 11

motion of his shoulders, and reduced arm and grip strength. But the ALJ did not
overlook Aurand’s reports of reduced sensation and range of motion; she specifically
noted them but discredited his testimony about the range of limitation they imposed.
She relied on Dr. Palacci’s examination showing Aurand to have normal grip strength
and the absence of any complaint from Aurand about a physical problem during his two
months of work in 2012. Given this evidence, the ALJ’s decision to discredit Aurand’s
testimony regarding the limitations imposed by his skin grafts was not “patently
wrong.” Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015).

       Though these last two contentions are unpersuasive, Aurand is correct that the
ALJ did not give a logical explanation for discounting the opinions of two examining
psychological experts in favor of a non-examining consultant. This error leaves the ALJ’s
decision without support from substantial evidence, and accordingly we overturn the
ALJ’s decision and remand the case to the agency for further proceedings.